Citation Nr: 1712052	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2010, the Veteran was notified of a scheduled video conference hearing before a Veterans Law Judge.  The Veteran did not report for the January 2011 hearing and has not submitted any statements in regard to that failure to report.  Thus, the request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.702(d) (2016).

In a September 2015 decision, the Board denied a rating greater than 0 percent for bilateral hearing loss.  The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims.  In April 2016, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In June 2016, the Board remanded the claim for further development.


REMAND

In the June 2016 remand, the Board noted that the Veteran had submitted evidence suggesting that his hearing loss disability had worsened the his most recent audiology examination in October 2007.  The Board instructed that the Veteran be scheduled for an additional VA audiology examination.

The Veteran was scheduled for a VA audiology examination to take place in July 2016.  The Agency or Original Jurisdiction indicated that the Veteran failed to report to the examination.  However, the Veteran's accredited representative has noted that neither the Virtual VA file nor VBMS file contains evidence indicating that notice of the time and place of the examination was sent to the Veteran's correct address.  Additional evidence shows that the address for the Veteran provided by VBA differed from the address for the Veteran in the VHA database.

As the record does not demonstrate that the Veteran received proper notice of the time and place for the scheduled VA audiology examination, the Board finds that the Veteran should be scheduled for another examination.  The Agency or Original Jurisdiction should ensure that notice of the scheduled examination is sent to the Veteran's correct address.  However, the Board also notes that it is the responsibility of the Veteran and representative to inform VA of the correct address.  The Board finds that the assistance of the Veteran's representative should be sought in confirming his correct current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's accredited representative and seek clarification as to the correct mailing address for the Veteran.

2.  Then, schedule the Veteran for a VA audiology examination to ascertain the current severity of bilateral hearing loss.  A copy of the letter informing the Veteran of the time and place of the examination should be associated with the claims file.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary should be performed by the examiner, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should discuss the functional impact caused by the Veteran's bilateral hearing loss on his occupation and daily activities.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

